DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6,11-15,17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a pill dispensing apparatus including the features “wherein the vision system is configured to select a pill from the one or more pills in the at least one removable bin for retrieval; a vacuum nozzle for removing the pill selected by the vision system, wherein the vacuum nozzle is movable relative to the at least one removable bin to place the vacuum nozzle directly over the selected pill“ in combination with the rest of the claim language is not taught by the prior art.
Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: a pill dispensing apparatus including the features “further comprising a radial stage for moving the vision system and the vacuum nozzle radially back and forth on the carousel between the selected bin and the dispensing area“ in combination with the rest of the claim language is not taught by the prior art.
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: a pill dispensing apparatus including the features “an outer cover enclosing the carousel, the outer cover including a bin access door for accessing the at least one removable bin, and a dispensing cup in the dispensing area“ in combination with the rest of the claim language is not taught by the prior art.
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: a pill dispensing apparatus including the features “vacuum nozzle for removing one or more pills identified by the vision system; an absolute encoder disc on the carousel for sensing by an absolute rotary position sensor so that wherein the at least one removable bin can be located relative to the vision system without a home reference for location of the“ in combination with the rest of the claim language is not taught by the prior art.
Claims 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: a pill dispensing apparatus including the features “a lockable drawer below the carousel“ in combination with the rest of the claim language is not taught by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651